Motion to dismiss appeal granted, with $10 costs, unless the appellants procure the record on appeal and appellants’ points to be served and filed on or before January 9, 1962, with notice of argument for the February 1962 Term of this court, said appeal to be argued or submitted when reached. If the appellants fail to comply with the conditions imposed, the respondent may enter an order dismissing the appeal without notice to the appellants. Concur — Botein, P. J., Breitel, Yalente, Stevens and Eager, JJ.